DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/16/2020.  These drawings are accepted for examination.




Allowable Subject Matter
Claims 1-26 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest reasonable prior art to the instant application, see cited references to Russell (US 2003/0135124), Mourad et al (US 2002/0095087), McEowen (US 2009/0270695) and Kuri (US 2016/0302672) disclose and teach methods to quantify hemodynamic properties of the aorta and myocardia, including quantification of conformance and compliance either with arterial pressure measurements, volumetric measurements, or velocity measurements (individually or in combination, Russell, 0069-0092, abs; Mourad (00140-00164), McEowen (Abs, 0028-0030, 0041), but fail to disclose and teach the construction of dPdU from PPW and PuW, calculating ejection volume with PUW over time of the dPdU, valve closure by integrating PUW over time of dPdU, and calculating stroke volume, heart rate, and cardiac output using the ejection and closure volumes for display of conformance and compliance. The methods of the instant acquisitions are similar non-invasive acquisition methods and outputs of conformance and compliance are known, but the specifics of the integrations over time recited instantly differ from the art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793